DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9, drawn to a system for transporting a sample with a sample container holding a sample, a ferromagnetic base connected to the container, and a puck to transport the container.
Group II, claims 10-18, drawn to a system for transporting a sample with a track, and a puck with an electromagnet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a puck operable to transport a sample container, the puck comprising a magnet for securing the sample container to the puck (The examiner notes that the sample container and what it includes is not part of claim 10), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gemperle et al (US 20180252737; hereinafter “Gemperle”; already of record). Gemperle teaches a carrier/puck to transport a container, where the carrier includes a magnetic material (Gemperle; [26]. The examiner notes that what the magnet is used for is related to intended use).
During a telephone conversation with Ellen Fielitz on 6/7/22 a provisional election was made without traverse to prosecute the invention of group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-18 are pending, with claims 1-9 being examined and claims 10-18 deemed withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “the sensors” where previously in claim 5 “one or more sensors” is recited, and a plurality of sensors does not have sufficient antecedent basis. The examiner suggests changing claim 6 to recite “at least one of the one or more sensors”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over Antinjuntti, T (US 20190234977; hereinafter “Antinjuntti”) in view of Gemperle et al (US 20180252737; hereinafter “Gemperle”; already of record).
As to claim 1, Antinjuntti teaches a system for transporting a sample in a clinical analysis system (Antinjuntti teaches a rotating device; Fig. 1-7), the system comprising: 
a sample container holding the sample (Antinjuntti teaches a container 1 which holds a sample in 3; [40]); 
a magnetic base connected to a bottom portion of the sample container (Antinjuntti teaches magnet 7 at the base/bottom of the container 1; Fig. 1-7); 
a puck operable to transport the sample container in the clinical analysis system, wherein the puck comprises an embedded magnet for securing the sample container to the puck using the magnetic base (Antinjuntti teaches a puck as 2 or 4, where the puck transports the container 1/3; Figs. 1-7.  Antinjuntti also teaches the puck includes a magnet 10 for securing the sample container magnet 7; [42, 43, 48, 53, 54]).  
Note: The instant Claims contain a large amount of functional language (ex: “for…”, “operable to...”).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Antinjuntti does not specifically teach the magnet on the container is a ferromagnet.  However, Gemperle teaches the analogous art of a sample transport device with an electromagnet used to attract a ferromagnet (Gemperle teaches that the electromagnet in the positioning device [42] is used to attract the ferromagnet of the carrier [43, 50, 100]). It would have been obvious to one of ordinary skill in the art to have modified the embedded magnet which attracts the magnet at the base of the container of Antinjuntti to be an electromagnet which attracts a ferromagnet as in Gemperle because Gemperle teaches that using electromagnets to attract ferromagnets are known magnetic attraction methods (Gemperle; [42, 43, 50]).
As to claim 2, Antinjuntti teaches the system of claim 1, wherein the embedded magnet is a permanent magnet (Antinjuntti; [18]).  

Claims 1, 2, 3, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al (US 20170045545; hereinafter “Pollack”) in view of Coombs, D (US 5266273; hereinafter “Coombs”) in view of Heise et al (US 20140234978; hereinafter “Heise”).
As to claim 1, Pollack teaches a system for transporting a sample in a clinical analysis system (Pollack; abstract, Figs 1-9), the system comprising: 
a sample container holding the sample (Pollack; [2, 5, 83] Fig. 4A), and a bottom portion of the sample container (Pollack teaches the bottom of the container seating into a puck; Fig. 4A); 
a puck operable to transport the sample container in the clinical analysis system, wherein the puck comprises an embedded magnet for securing the sample container to the puck (Pollack teaches a puck/carrier which transports the sample container; Fig. 4A. Pollack teaches the puck includes a magnet; [47, 99, 102, 148]. Pollack teaches various magnetic methods, including an electromagnet. The examiner notes that what the embedded magnet is for is related to intended use).  
Note: The instant Claims contain a large amount of functional language (ex: “for…”, “operable to...”).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Pollack does not specifically teach a magnetic base connected to the bottom portion of the sample container, and securing the container to the puck through the magnet on the container.  However, Coombs teaches the analogous art of attaching containers to a holder, with a magnetic base connected to the bottom portion of the sample container, and securing the container to the puck through the magnet on the container (Coombs teaches containers with magnetic bases, where the magnets of the containers are used to mount/retain the containers on the holder; col. 5 lines 10-17, 25-50, col. 8 lines 25-48, col. 9 line 51-57). It would have been obvious to one of ordinary skill in the art to have modified the sample container and magnet of the puck/holder of Pollack to include a magnet on the container for securing the container to the holder as in Coombs because Coombs teaches that using a magnetic container base enables the container to be mounted/retained on the holder (Coombs; col. 5 lines 10-15, 25-50, col. 8 lines 25-48, col. 9 line 51-57), that using magnetic coupling enables the container and holder to be releasably coupled (Coombs; col. 9 line 51-57), that using a magnetic feature enables various sized tubes to be used (Coombs; col. 5 lines 42-50), and that using a magnetic interaction between a container and holder enables all of the contents to be visible (Coombs; col. 5 lines 10-17).
Although modified Pollack teaches a magnetic base of the container, modified Pollack does not specifically teach the base is ferromagnetic.  However, Heise teaches the analogous art of transporting a puck carrying a sample container (Heise; abstract, [6]), with a ferromagnet that is used to interact with an electromagnet (Heise teaches ferromagnet 2; [59, 99], Fig. 4. Heise teaches an electromagnet 5 that interacts with the ferromagnet; [59, 100, 105, 108, 109], Figs. 5, 7). It would have been obvious to one of ordinary skill in the art to have modified the magnetic container and electromagnet of the puck of modified Pollack to include a ferromagnetic material that is attracted to the electromagnet as in Heise, the resulting combination being the electromagnet of the puck attracting the ferromagnet of the container base, because Heise teaches that ferromagnets are well-known types of magnets (Heise; [99]), and that using an electromagnet to interact with a ferromagnet is a commonly known form of controlling magnetic interactions (Heise; [20, 108, 109]).
As to claim 2, modified Pollack teaches the system of claim 1, with the embedded magnet (see above).
Pollack does not specifically teach the embedded magnet is a permanent magnet.  However, Heise teaches the analogous art of transporting a puck carrying a sample container (Heise; abstract, [6]), where the puck has a permanent magnet (Heise teaches permanent magnet 2/6/7; [59, 61, 99, 103], Fig. 4, 5). It would have been obvious to one of ordinary skill in the art to have modified the magnet in the puck of modified Pollack to be a permanent magnet as in Heise because Heise teaches that a permanent magnet can improve magnetic forces (Heise; [108]).
As to claim 3, modified Pollack teaches the system of claim 1, wherein the embedded magnet is an electromagnet (Pollack; [102]) and the puck further compromises a battery for powering the electromagnet (Pollack; [103]).  
As to claim 8, modified Pollack teaches the system of claim 3, wherein the puck further comprises one or more electrical contacts for receiving power from an external electrical source to recharge the battery (Pollack; [103]).  
As to claim 9, modified Pollack teaches the system of claim 3, wherein the puck further comprises a receiver magnetic coil for recharging the battery via induction by an external magnetic coil (Pollack; [84, 100]).

Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Liu et al (US 20170191914) teaches a magnetic sheath for the container. 
	Blanco et al (US 5224585) teaches a magnetic conveyor and a magnetic sample container/receptacle; Figs. 1-2. 
	Muller et al (US 20130125675; already of record) teaches a battery and induction coils 2740 in carrier to transfer energy from the induction coils in the track; [135] Fig. 7-10. Muller does not teach a potentiometer in the puck.
	Pollack teaches accelerometers [109] and various other sensors, but the sensors are used to control the interaction between the track and the carrier/puck, and not the puck and the sample container.
	Yagci et al (US 20140373747) teaches a battery in the puck and electrodes; Fig. 7-11.
	Holmes et al (US 20160077015) teaches that cuvettes are known to include embedded magnets for sample handling; [1010].
	
Allowable Subject Matter
Claims 4-5, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a system for transporting a sample in a clinical analysis system, the system comprising: a sample container holding the sample; a ferromagnetic base connected to a bottom portion of the sample container; a puck operable to transport the sample container in the clinical analysis system, wherein the puck comprises an embedded electromagnet magnet for securing the sample container to the puck using the ferromagnetic base; the puck further compromises a battery for powering the electromagnet, and a potentiometer for adjusting voltage to the electromagnet.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798